DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-6, 10, 11, 13-15 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kobayashi (WO 2016143764 A1) (citations in this office action can be found in Kobayashi’s corresponding US patent publication, US20180029007A1).
Regarding claims 1, 10, Kobayashi discloses a heat source device utilizing a catalytic reaction heat of silver zeolite, the heat source device comprising 
an accommodation container (7) for accommodating the silver zeolite (para. 43) while ensuring air permeability (it has openings which are permeable to air; para. 42), wherein the accommodation container is configured to be ventilated with a mixed gas containing hydrogen, steam, and air (para. 57).
Regarding claims 2, 11, Kobayashi discloses wherein the mixed gas has a hydrogen concentration of 1 to 20% by volume (para. 59), a steam concentration of 1 to 95% by volume (para. 59), an air concentration of 1 to 95% by volume (para. 59), and a temperature of 100°C or higher (para. 59).  
Regarding claims 4, 13, Kobayashi discloses wherein the silver zeolite is at least one selected from the group consisting of zeolite AgX in which at least a part of ion exchange sites included in zeolite X is substituted with silver, zeolite AgA in which at least a part of ion exchange sites included in zeolite A is substituted with silver, zeolite AgY in which at least a part of ion exchange sites included in zeolite Y is substituted with silver, zeolite AgL in which at least a part of ion exchange sites included in zeolite L is substituted with silver, and zeolite Ag mordenite in which at least a part of ion exchange sites included in zeolite mordenite is substituted with silver (see para. 22).
Regarding claims 5, 14, Kobayashi discloses wherein the silver zeolite is at least one selected from the group consisting of zeolite AgMX in which at least a part of ion exchange sites included in zeolite X is substituted with silver and a metal other than silver, zeolite AgMA in which at least a part of ion exchange sites included in zeolite A is substituted with silver and a metal other than silver, zeolite AgMY in which at least a part of ion exchange sites included in zeolite Y is substituted with silver and a metal other than silver, zeolite AgML in which at least a part of ion exchange sites included in zeolite L is substituted with silver and a metal other than silver, and zeolite AgM mordenite in which at least a part of Page 4 of 9THRW.1 PUSO1 ion exchange sites included in zeolite mordenite is substituted with silver and a metal other than silver (see para. 28)
Regarding claims 6, 15, Kobayashi discloses wherein the metal other than silver is at least one metal selected from the group consisting of lead, nickel, and copper (see para. 28)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (WO 2016143764 A1).
Regarding claims 3, 12, Kobayashi fails to disclose wherein a temperature of the silver zeolite accommodated in the accommodation container becomes 400°C or higher after one minute has elapsed from the ventilation of the accommodation container with the mixed gas.
However, it has been held that “[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  See MPEP §2144.05(II)(A) (quoting In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It has been further held that "[a] particular parameter must first be recognized as a result-effective variable, i.e. a variable which achieves a recognized result, before determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  Refer to MPEP §2144.05(II)(B)(quoting In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  
In this case, Kobayashi discloses that high temperature steam and hydrogen is discharged from a nuclear reactor during an accident, and can be directed to a filtering/heat source device (para. 21).  Kobayashi further discloses that the temperature of the silver zeolite increases when exposed to high temperature water vapor and hydrogen (Fig. 3).  Moreover, the Examiner is taking Official Notice that steam from a nuclear reactor can exceed temperatures of 400 deg.C.  Therefore, it is a matter of optimizing the durability of the heat source device to operate at temperatures exceeding 400 deg.C since those are the temperatures that can be expected from a nuclear reactor accident.    
Claim(s) 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (WO 2016143764 A1) in view of Bynum (US 20160237355 A1).
Regarding claim 7, Kobayashi discloses wherein the accommodation container is configured as a metal member that includes a metal ventilation structure having a mesh on a downstream side (downstream side of venting unit 2) in a ventilation direction (the container 7 has “minute pores”, i.e., mesh) (para. 42), the mesh having a mesh size finer than a particle diameter of the silver zeolite (this feature is suggested because the zeolites are prevented from escaping the container 7) EXCEPT where the container is cylindrical in shape.
However, the shape of the container is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the shape was significant (see MPEP 2144.04(IV)(B)).  Nevertheless, see Bynum teaching an accommodation container (Fig. 2) configured as a cylindrical member that includes a metal ventilation structure having a mesh (120, 130) on a downstream side in a ventilation direction, the mesh having a mesh size finer than a particle diameter of the catalysts (para. 33).  
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Kobayashi the accommodation container to be cylindrical (and to have a mesh at the inlet and outlet of the container).  The motivation to have a cylindrical shaped container is so that the gas mixture can be distributed evenly within the container.  The motivation to have the meshes is to prevent the catalysts from escaping the container.
Regarding claim 8, Kobayashi fails to disclose the cylindrical member has a double pipe structure including an inner pipe and an outer pipe.  However, Bynum teaches a cylindrical member that has a double pipe structure including an inner pipe (100, Fig. 2) and an outer pipe (300).  The annular space between the pipes is for a coolant flow (para. 35).  
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Kobayashi where the cylindrical member has a double pipe structure including an inner pipe and an outer pipe.  The motivation to combine is so the container can be cooled down, and prevented from being damaged.  A second motivation is so that useful heat can be captured and reused for another downstream process.  
Regarding claim 9, Kobayashi fails to disclose wherein a separation distance between the inner pipe and the outer pipe is set in accordance with the particle diameter of the Page 5 of 9THRW.1 PUSO1 silver zeolite.  However, the separation distance is a matter of optimization.  A larger separation distance permits more coolant to flow, thereby permitting more heat transfer.  A smaller separation has the opposite effect.  Therefore, a person skilled in the art would optimize the separation distance so that there is a desired amount of heat transfer between the coolant and the heated interior of the container.  

















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LAU whose telephone number is (571)270-7644. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON LAU/Primary Examiner, Art Unit 3762